per curiam:
Los Sres. Efraín Rosa Casillas, Luis Cruz Figueroa y Julio Medina Ayala presentaron una queja ante este Tribunal contra el Ledo. Gilberto Oscar Martínez Martínez. En ella, en síntesis, le imputaron al referido abo-gado haber sido negligente en el trámite de un asunto que le habían confiado —referente a unas sanciones disciplina-*71rias que, como guardias municipales de Fajardo, le habían sido impuestas por el Alcalde de dicho pueblo— lo cual des-embocó en una decisión de la Comisión de Investigación, Procesamiento y Apelación (CIPA), desestimando su caso. Referimos la queja a la Oficina del Procurador General de Puerto Rico, la cual rindió un informe ante este Tribunal de fecha 25 de octubre de 2002. En dicho informe, el Pro-curador General concluye que el licenciado Martínez Mar-tínez violentó las disposiciones de los Cánones 18 y 19 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX. El 26 de noviembre de 2002, mediante Resolución a esos efectos, le concedimos al referido abogado el término de veinte días, a partir de la fecha de notificación, para que se expresara sobre el informe del Procurador General.
La referida Resolución le fue enviada al licenciado Mar-tínez Martínez a su última dirección obrante en el Tribunal(1) No compareció. En vista a ello, éste fue notifi-cado, por conducto de su secretaria, con copia de dicha Re-solución por un alguacil de este Tribunal, el día 15 de enero de 2003. No ha comparecido.
Tomamos conocimiento judicial de otros expedientes obrantes en la Secretaría de este Tribunal(2) en los cuales nos enfrentamos a una situación similar, a saber.
1. AB-2002-25. Este caso trata de una queja, presen-tada por el Sr. Luis A. Cruz Figueroa, contra el licenciado Martínez Martínez, la cual fue remitida por este Tribunal a la Oficina del Procurador General. Éste, mediante escrito de fecha 24 de julio de 2002, nos informó que el referido abogado no le había prestado atención alguna a dos de sus *72comunicaciones. En vista a ello, mediante Resolución de 2 de agosto de 2002, le ordenamos al licenciado Martínez Martínez que contestara los requerimientos del Procura-dor General, apercibiéndole de que de no hacerlo sería ob-jeto de sanciones disciplinarias. No lo ha hecho. Así nos lo ha informado el Procurador General mediante moción de fecha 9 de enero de 2003.
2. AB-2003-28. La Sra. Elizabeth Polo se querelló ante la Comisión de Ética del Colegio de Abogados de Puerto Rico de una supuesta conducta del licenciado Mar-tínez Martínez, violatoria de los cánones del Código de Ética Profesional, mediante comunicación a esos efectos de fecha 13 de agosto de 2002. Mediante escrito de fecha 12 de febrero de 2003, el Colegio de Abogados nos informó que, a pesar de los esfuerzos realizados, no ha podido lograr que el licenciado Martínez Martínez comparezca ante su Comi-sión de Ética. En vista a ello, mediante Resolución de 28 de febrero de 2003, le ordenamos al licenciado Martínez Mar-tínez comparecer ante la referida Comisión de Ética y ante este Tribunal a expresar las razones por las cuales no de-bía ser disciplinado. No ha comparecido.
Resulta obvio que el Ledo. Gilberto Oscar Martínez Martínez no interesa continuar practicando la honrosa profesión de abogado en nuestra jurisdicción.
Reiteradamente hemos expresado que los abogados tie-nen la ineludible obligación de responder diligentemente a los requerimientos de este Tribunal y que no toleraremos la incomprensible y obstinada negativa de un miembro de nuestro foro de cumplir con las órdenes de este Tribunal. In re Guemárez Santiago I, 146 D.RR. 27 (1998).
Por las razones antes expresadas, procede separar, de forma inmediata e indefinida, del ejercicio de la profesión *73de abogado y de la notaría a Gilberto Oscar Martínez Mar-tínez, hasta que otra cosa disponga este Tribunal; le impo-nemos el deber de notificar a todos sus clientes de su pre-sente inhabilidad de seguir representándolos, devolver cualesquiera honorarios recibidos por trabajos no realiza-dos, e informar oportunamente de su suspensión a los dis-tintos foros judiciales y administrativos del País. Deberá, además, certificarnos dentro del término de treinta días a partir de su notificación el cumplimiento de estos deberes. El Alguacil de este Tribunal procederá a incautarse de la obra notarial de Gilberto Oscar Martínez Martínez, inclu-yendo su sello notarial, luego de lo cual los entregará a la Oficina de Inspección de Notarías para el correspondiente examen e informe a este Tribunal.

Se dictará sentencia de conformidad.

El Juez Presidente Señor Andréu García no intervino.

 Reiteradamente hemos resuelto que todo abogado, admitido al ejercicio de la profesión en nuestra jurisdicción, tiene el deber y la obligación de mantener infor-mado al Tribunal de cualquier cambio en su dirección y que el abogado que incurre en esa omisión puede y debe ser suspendido, de manera temporera del ejercicio de la profesión en Puerto Rico.
El Hcenciado Martínez Martínez ha violado esa norma, lo cual constituye razón, suficiente y por sí sola, para suspenderlo del ejercicio de la profesión de abogado.


 Regla 11 de Evidencia, 32 L.P.R.A. Ap. IV; Asoc. de Periodistas v. González, 127 D.P.R. 704, 714 (1991).